Citation Nr: 1643381	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  12-11 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent disabling for gastroesophageal reflux disease (GERD).

2.  Entitlement to a compensable rating for pseudofolliculitis barbae. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and two of the Veteran's friends




ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1970. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that continued the prior ratings of 10 percent disabling for GERD and a noncompensable rating for pseudofolliculitis barbae.  The rating decision also proposed to decrease the Veteran's service connected chronic low back and thoracic pain from 20 percent to 10 percent disabling.  In May 2011, the Veteran filed a notice of disagreement with the assigned ratings for GERD and pseudofolliculitis barbae.  The RO issued a statement of the case (SOC) in April 2012.  The Veteran subsequently perfected his appeal with a VA Form 9 in May 2012.  The RO issued supplemental statements of the case (SSOCs) in July 2013 and February 2015.

The Veteran testified at a July 2016 Board videoconference hearing before the undersigned.  A copy of that transcript is associated with the claims file. 

The Board notes that in December 2015, May 2016, August 2016 and September 2016, the Veteran submitted additional VA medical records pertaining to his service connected disabilities.  No waiver of RO consideration was submitted for the additional VA medical records.  As the Board is remanding the claims, the RO will consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2015). 

The record also reflects that there is a pending notice of disagreement (NOD) filed in July 2016 to a May 2016 rating decision.  When there has been an adjudication of a claim and an NOD as to its denial, the RO will reexamine the claim and determine whether additional review or development is warranted.  See 38 C.F.R. § 19.26 (2015).  Upon completion of such action, if the benefit sought on appeal is not granted in full the claimant is entitled to an SOC.  See 38 C.F.R. § 19.29 (2015).  Where there has been no issuance of a SOC, the appropriate action by the Board is to remand the claim for issuance of a SOC rather than merely refer the claim for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Here, however, the record reflects that the RO acknowledged the Veteran's NOD in an October 2016 letter.  As the claim is in review status, no further action on the part of the Board is warranted at this juncture.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for depression as due to service connected disabilities has been raised by the record during the Veteran's July 2016 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, after a close review of the record, further development is needed prior to disposition of the claims.

The Veteran contends that his service-connected GERD and pseudofolliculitis barbae are more severe than reflected by his current ratings. 

At the July 2016 Board hearing, the Veteran testified that his gastrointestinal disability included not only GERD but a hiatal hernia as well and that his condition had worsened.  Further the Veteran testified that his gastrointestinal disability caused him great mental and physical strain.  The Veteran testified that he was depressed as a result of his condition and that he vomited or regurgitated "almost with every meal, three times a day, four times a day, whether its water or food."  See Hearing Transcript at 4.  The Veteran testified that in addition to the vomiting, regurgitation and depression, his GERD caused him pain in his chest and arm.  See id at 6.  In addition, at the hearing, the Veteran testified that his skin condition had worsened and caused bumps, scars, cuts, and ingrown hairs.  The Veteran testified that his condition made him feel "ugly."  See id at 11.  Further the Veteran testified that his condition had spread from his face and neck to his "arms and everywhere."  See id at 12. 

The Board notes that the Veteran last underwent VA examinations of his GERD in April 2013 and his pseudofolliculitis barbae in December 2010.  Since his examinations, the Veteran testified that his conditions had worsened and his symptoms included chest and arm pain as well as daily vomiting and that his skin condition included cuts and scars and that it had spread to additional parts of his body.  The Veteran's representative has also requested updated examinations.  Thus, the Board finds that contemporaneous VA examinations are warranted to ascertain the current severity of the Veteran's service connected GERD and pseudofolliculitis barbae.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]).

In addition, the Veteran's pseudofolliculitis barbae is currently rated under Diagnostic Code 7817 for exfoliative dermatitis (erythoroderma).  However, after review of the record, the Board finds that consideration under Diagnostic Code 7820 for infections of the skin not listed elsewhere could prove beneficial to the Veteran.  Diagnostic Code 7820 requires rating under disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805) or dermatitis (Diagnostic Code 7806), depending upon the predominante disability.  Therefore, on remand, the Veteran's pseudofolliculitis barbae should be considered in light of Diagnostic Code 7820. 

Finally, due to the time that will pass while on remand, updated medical records should be obtained.  Relevant ongoing VA and private medical records should be requested.  38 U.S.C.A. § 5103A (c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any pertinent treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2.  Obtain all outstanding pertinent VA treatment records from the Memphis VAMC from September 2016 to the present.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his GERD and hiatal hernia.  The examiner must review the claims folder in conjunction with the examination including the April 2013 VA examination.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests should be performed, to include tests of the upper GI tract (but if deemed not appropriate please explain why), and the results reported. 

(a) The examiner should determine whether the Veteran's symptoms include persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; and/or pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 

(b)  The examiner should determine whether any claimed hiatal hernia found to be present is in any way associated with the service connected GERD.  

A rationale for any opinion expressed should be provided.

4.  Schedule the Veteran for a skin examination, with a dermatologist, to determine the nature and severity of his pseudofolliculitis barbae.  The examiner must review the claims folder in conjunction with the examination including the December 2010 VA examination.  The examination report should include discussion of the Veteran's documented medical history and assertions.

After a review of the medical and lay evidence of record, the examiner should specifically provide opinions as to the following:

a) Provide a detailed description of the Veteran's pseudofolliculitis barbae including any residual scarring.

b) Indicate whether systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12 months; the duration of any systemic therapy should be indicated.

c) Whether the pseudofolliculitis barbae has resulted in any of the below eight characteristics of disfigurement of the head or neck:

(i)  A scar five or more inches (13 or more centimeters (cm.)) in length; 
(ii)  A scar at least one-quarter inch (0.6 cm.) wide at widest part; 
(iii)  Surface contour of the scar is elevated or depressed on palpation; 
(iv)  The scar is adherent to underlying tissue; 
(v)  The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); 
(vi)  The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 
(vii)  there is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or
(viii)  The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

d)  The percentage of the entire body and the percentage of the exposed area affected by the pseudofolliculitis barbae.  Also, in light of the Veteran's testimony that his condition had spread from his face and neck to his "arms and everywhere" and to the extent the Veteran is not experiencing a current outbreak but the examiner finds the Veteran's description of the affected areas credible based on sound medical principles, the examiner should estimate the percentage of the entire body and the percentage of the exposed area affected by the pseudofolliculitis barbae if feasible (if not feasible to do so please explain why). 
  
5.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence to include consideration of the Veteran's skin disability under Diagnostic Code 7820.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



